STATE OF MICHIGAN

                            COURT OF APPEALS



GRETCHEN L. MIKELONIS,                                               FOR PUBLICATION
                                                                     November 4, 2014
               Petitioner-Appellant,                                 9:00 a.m.

v                                                                    No. 315512
                                                                     Tax Tribunal
TOWNSHIP OF ALABASTER,                                               LC No. 00-413177

               Respondent-Appellee.


Before: SAWYER, P.J., and METER and FORT HOOD, JJ.

PER CURIAM.

      Petitioner appeals from an order of partial dismissal from the Michigan Tax Tribunal.
We reverse and remand for entry of the stipulated consent judgment.

        This appeal involves the taxable value of a parcel of property located in respondent’s
township. It was originally purchased by petitioner’s parents. In 1993, petitioner’s parents
created a joint tenancy with rights of survivorship in one-half of the property between themselves
and petitioner, subject to a life estate in her parents. By a quit claim deed in 2000, petitioner
created a similar joint tenancy in an additional one-quarter of the property, retaining a life estate
in that quarter and continuing to own the remaining one-quarter as tenants by the entirety. Then,
in 2001, petitioner’s parents conveyed all of their interest to petitioner, extinguishing the joint
tenancy and releasing the life estate. This resulted in respondent’s assessor uncapping the
taxable value of the property beginning with the 2002 tax year based upon the transfer.

        In 2010, petitioner challenged the uncapping and sought to correct the 2007 through 2010
tax bills. She subsequently challenged the uncapping with respect to the 2011 and 2012 tax
years as well. The parties stipulated that the taxable value should not have been uncapped in
2002 and agreed upon what the current taxable value should be. This resulted in the parties
entering into a consent judgment whereby petitioner waived her right to recover taxes paid for
the 2007, 2008, and 2009 tax years. The parties further agreed that petitioner could recover the
excess taxes paid for the 2010, 2011, and 2012 tax years based upon the recapped taxable values
as stipulated to. The tax tribunal, however, concluded that it lacked jurisdiction over the 2007
through 2010 tax years and only accepted the stipulation for consent judgment for tax years 2011
and 2012. Petitioner now appeals and we reverse.

       The tax tribunal reasoned as follows as to why it did not have jurisdiction over the 2010
and earlier tax years:
                                                -1-
               The Tribunal, having given due consideration to the Stipulation and the
       case files, finds the Tribunal has no authority over the subject property’s taxable
       values for 2007, 2008, 2009, and 2010 tax years under MCL 205.735a or 211.53a,
       as Petitioner did not protest those residential property assessments to
       Respondent’s March Board of Review and file by July 31 of those tax years. See
       also Electronic Data Systems Corporation v Township of Flint, 253 Mich App
       538; 656 NW2d 215 (2002). Further, the uncapping of the property’s taxable
       value was not the result of either a clerical error or qualified error under MCL
       211.53a or 211.53b. [Footnote omitted.]

The tax tribunal’s reasoning, however, ignores the clear provisions of MCL 211.271 and MCL
211.53b. MCL 211.27a(3) and (4) provide as follows:

              (3) Upon a transfer of ownership of property after 1994, the property’s
       taxable value for the calendar year following the year of the transfer is the
       property’s state equalized valuation for the calendar year following the transfer.

               (4) If the taxable value of property is adjusted under subsection (3), a
       subsequent increase in the property’s taxable value is subject to the limitation set
       forth in subsection (2) until a subsequent transfer of ownership occurs. If the
       taxable value of property is adjusted under subsection (3) and the assessor
       determined that there had not been a transfer of ownership, the taxable value of
       the property shall be adjusted at the July or December board of review.
       Notwithstanding the limitation provided in section 53b(1) on the number of years
       for which a correction may be made, the July or December board of review may
       adjust the taxable value of property under this subsection for the current year and
       for the 3 immediately preceding calendar years. A corrected tax bill shall be
       issued for each year for which the taxable value is adjusted by the local tax
       collecting unit if the local tax collecting unit has possession of the tax roll or by
       the county treasurer if the county has possession of the tax roll. For purposes of
       section 53b, an adjustment under this subsection shall be considered the
       correction of a clerical error.

MCL 211.53b, referenced in § 27a(4), provides in part as follows:

               (1) If there has been a qualified error, the qualified error shall be verified
       by the local assessing officer and approved by the board of review. Except as
       otherwise provided in subsection (9), the board of review shall meet for the
       purposes of this section on Tuesday following the second Monday in December
       and on Tuesday following the third Monday in July. If approved, the board of
       review shall file an affidavit within 30 days relative to the qualified error with the
       proper officials and all affected official records shall be corrected. If the qualified
       error results in an overpayment or underpayment, the rebate, including any
       interest paid, shall be made to the taxpayer or the taxpayer shall be notified and
       payment made within 30 days of the notice. A rebate shall be without interest.
       The treasurer in possession of the appropriate tax roll may deduct the rebate from
       the appropriate tax collecting unit’s subsequent distribution of taxes. The

                                                -2-
       treasurer in possession of the appropriate tax roll shall bill to the appropriate tax
       collecting unit the tax collecting unit’s share of taxes rebated. Except as
       otherwise provided in subsections (6) and (8) and section 27a(4), a correction
       under this subsection may be made for the current year and the immediately
       preceding year only.

                                               ***

              (10) As used in this section, “qualified error” means 1 or more of the
       following:

               (a) A clerical error relative to the correct assessment figures, the rate of
       taxation, or the mathematical computation relating to the assessing of taxes.

               (b) A mutual mistake of fact.

              (c) An adjustment under section 27a(4) or an exemption under section
       7hh(3)(b).

        MCL 211.27a(4) clearly provides that, in the event that it is determined that there had not
been a transfer of ownership that allows for the uncapping of the taxable value, the board of
review has the authority to adjust the taxable value for the current year and the 3 previous years.
The parties stipulated that “Petitioner appeared before the Respondent’s December 17, 2010
Board of Review pursuant to MCL 211.53b seeking correction of a qualified error in the tax bills
received and paid by her for the 2010, 2009, 2008, and 2007 tax years.” The parties also
stipulated “that the taxable value of the subject property should not have been uncapped
beginning in the 2002 tax year,” and that the proposed values agreed upon had “been verified by
Respondent’s current assessor.”

        The tax tribunal concluded that the erroneous uncapping “was not the result of a clerical
error or qualified error under MCL 211.53a or 211.53b.” “Rather,” the tribunal continued, “the
uncapping was erroneous as a matter of law.” But MCL 211.53b(10)(a) defines a qualified error
to include a “clerical error relative to the correct assessment figures,” and MCL 211.27a(4)
provides that “[f]or purposes of section 53b, an adjustment under this subsection shall be
considered the correction of a clerical error.” Further, MCL 211.53b(10)(c) defines a qualified
error to include “[a]n adjustment under section 27a(4).” For purposes of MCL 211.53b, the
definition of clerical error and qualified error are contained in the statute and “[w]here a statute
sets forth its own definitions, the terms must be applied as expressly defined.” Cherry Growers,
Inc v Agricultural Mktg and Bargaining Bd, 240 Mich App 153, 169; 610 NW2d 613 (2000).

       Accordingly, where petitioner sought a refund under MCL 211.53b(1) of taxes assessed
and paid under an erroneous conclusion that a transfer of ownership had occurred, petitioner was
seeking correction of a qualified error, which would normally limit recovery “to the current year
and the immediately preceding year only,” but is not so limited because of the interplay of MCL
211.27a(4). Instead, the taxable value could be adjusted “for the current year and for the 3
immediately preceding calendar years.” MCL 211.27a(4)] The parties’ stipulation was in full
compliance with the two statutory provisions.


                                                -3-
        For these reasons, we conclude that the tax tribunal did have jurisdiction over all the tax
years from 2007 and later. Therefore, it should have accepted in full the parties’ stipulation for a
consent judgment.

       Reversed and remanded to the tax tribunal with instructions to enter the stipulated
consent judgment. We do not retain jurisdiction. Petitioner may tax costs.

                                                             /s/ David H. Sawyer
                                                             /s/ Patrick M. Meter
                                                             /s/ Karen M. Fort Hood




                                                -4-